Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 11/23/20.
Claims 1-20 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 11/23/20 & 01/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 10/23/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the HEADER MODIFICATION FOR SUPPLEMENTARY SERVICE BASED ON POLICIES”
Appropriate Correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
9.	Claims 1-6, 10 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Jackson et al. (hereinafter referred as Jackson) US Patent Application Publication No 2009/0168986 A1, in view of Shatsky et al. (hereinafter refereed as Shatsky), US Patent Application Publication No. 2011/0103372.
Regarding claims 1 & 10: Jackson discloses a computer-implemented method/a system (See FIG. 1 & Para. 0009; a system for routing communication session) comprising: 
one or more processors (See FIG. 6 & Para. 0052; Processor 1005); 
a memory (See FIG. 6 & Para. 0052; RAM & ROM); and a plurality of programming instructions stored on the memory and executable by the one or more processors to perform operations comprising:
 receiving, from a user device, a request to initiate a policy (See claim 1; receiving a communication session initiation for VoIP call from a caller at the source telephone number. the communication session initiation message including a destination telephone number and a direct voicemail feature identifier); 
mapping the policy with a profile associated with an identifier (See claim 4; inserting the destination identifier in a redirecting number field; and replacing the content of the destination field with an identifier associated with a voicemail server containing the voicemail mailbox); and 
sending an authentication notification to the user device (See Claim 1; forwarding the call directly to the voicemail mailbox associated with the destination telephone number without ringing the destination telephone number).
Jackson does not explicitly discloses sending one or more policy options to the user device;  receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options.
(See FIG. 2, Para. 0057 & 0063; receiving an application policy identifying optional and routing SIP headers);
sending one or more policy options to the user device (See FIG. 2 & Para. 0063; after receiving registration message (i.e., application policy), transmit response to registration message); 
receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options (See claim 1; receiving an application policy, the application policy specifying how to modify a SIP message based on characteristic of the SIP message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sending one or more policy options to the user device; receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options as taught by Shatsky in the system of Jackson in order to modify the content of SIP messages (See Para. 0029; lines 1-2).
Regarding claims 2 & 14: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Jackson discloses a computer-implemented method, wherein the user device comprises a first user device and the method further comprises receiving a communication from a second user device, the communication being associated with a header identifying the identifier as (See Para. 0023; a feature server is associated with a voicemail mailbox of the IMS device).
Regarding claims 3 & 15: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Shatsky discloses a computer-implemented method, wherein the identifier comprises a first identifier and the method further comprises replacing, based at least in part on the policy, the first identifier in the header with a second identifier (See Para. 0033; a user agent (UA) for communicating with a communication network implementing an internet protocol (IP) multimedia subsystem (IMS)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the identifier comprises a first identifier and the method further comprises replacing, based at least in part on the policy, the first identifier in the header with a second identifier as taught by Shatsky in the system of Jackson in order to modify the content of SIP messages (See Para. 0029; lines 1-2).
Regarding claims 4 & 16: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Jackson discloses a computer-implemented method, further comprising adding, based at least in part on the policy, data to the header indicating at least a portion of the policy (See Claims 4-5; an identifier associated with a voicemail server containing a voicemail mailbox and a uniform resource identifier (URI) associated with a destination telephone number).
Regarding claim 5: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Shatsky discloses a computer-implemented method, further comprising transmitting, based at least in part on the header, the communication to an entity associated with the second identifier (See Para. 0033; a user agent (UA) for communicating with a communication network implementing an internet protocol (IP) multimedia subsystem (IMS)).
Regarding claim 6: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Shatsky discloses a computer-implemented method, wherein the entity comprises at least one of a voice mailbox or a third user device (See Para. 0023; a feature server is associated with a voicemail mailbox of the IMS device).
Regarding claim 13: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Shatsky discloses a computer-implemented method, wherein sending the one or more policy options to the user device comprises: sending the one or more policy options to an application stored on the user device; and receiving input, via the application, specifying the at least one policy option (See FIG. 2 & Para. 0057-0059; registration request and response).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sending the one or more policy options to an application stored on the user device; and receiving input, via the application, specifying the at least one policy option See Para. 0029; lines 1-2).
Regarding claim 17: Jackson discloses a computing device comprising (See FIG. 6 & Para. 0051; Platform 1000): 
one or more processors (See FIG. 6 & Para. 0052; Processor 1005); 
a memory (See FIG. 6 & Para. 0052; RAM & ROM); and a plurality of programming instructions stored on the memory and executable by the one or more processors to perform operations comprising: 
receiving, from a user device, a request to initiate a policy (See claim 1; receiving a communication session initiation for VoIP call from a caller at the source telephone number. the communication session initiation message including a destination telephone number and a direct voicemail feature identifier); mapping the policy with a profile associated with an identifier (See claim 4; inserting the destination identifier in a redirecting number field; and replacing the content of the destination field with an identifier associated with a voicemail server containing the voicemail mailbox); and 
sending an authentication notification to the user device (See Claim 1; forwarding the call directly to the voicemail mailbox associated with the destination telephone number without ringing the destination telephone number).
Jackson does not explicitly discloses sending one or more policy options to the user device;  receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options.
(See FIG. 2, Para. 0057 & 0063; receiving an application policy identifying optional and routing SIP headers);
sending one or more policy options to the user device (See FIG. 2 & Para. 0063; after receiving registration message (i.e., application policy), transmit response to registration message); 
receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options (See claim 1; receiving an application policy, the application policy specifying how to modify a SIP message based on characteristic of the SIP message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sending one or more policy options to the user device; receiving a policy from the user device, the policy being associated with at least one policy option of the one or more policy options as taught by Shatsky in the system of Jackson in order to modify the content of SIP messages (See Para. 0029; lines 1-2).
Regarding claim 18: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Jackson discloses a computer-implemented method, wherein the user device comprises a first user device and the method further comprises receiving a communication from a second user device, the communication being associated with a header identifying the identifier as (See Para. 0023; a feature server is associated with a voicemail mailbox of the IMS device).
Regarding claim 19: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Shatsky discloses a computer-implemented method, wherein the identifier comprises a first identifier and the method further comprises replacing, based at least in part on the policy, the first identifier in the header with a second identifier (See Para. 0033; a user agent (UA) for communicating with a communication network implementing an internet protocol (IP) multimedia subsystem (IMS)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the identifier comprises a first identifier and the method further comprises replacing, based at least in part on the policy, the first identifier in the header with a second identifier as taught by Shatsky in the system of Jackson in order to modify the content of SIP messages (See Para. 0029; lines 1-2).
Regarding claim 20: The combination of Jackson and Shatsky discloses a computer-implemented method.
Furthermore, Jackson discloses a computer-implemented method, further comprising adding, based at least in part on the policy, data to the header indicating at least a portion of the policy (See Claims 4-5; an identifier associated with a voicemail server containing a voicemail mailbox and a uniform resource identifier (URI) associated with a destination telephone number).


Allowable Subject Matter
10.	Claims 7-9 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Rahat et al. 2019/0045036 A1 (Title: Header modification for supplementary service) (See abstract, Para. 0018, 0024 & 0049-0039).
B.	Bakker et al. 2009/0210478 A1 (Title: System and method for resolving extensions for the SIP session policy framework) (See Para. 0027 & Claim 4).
C.	Derham et al. 2017/0353919 A1 (Title: Wireless network selection) (See abstract, Para. 0020-0021 & 0085).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469